Title: Thomas Jefferson to Robert Fulton, 8 March 1813
From: Jefferson, Thomas
To: Fulton, Robert


          Dear Sir Monticello Mar. 8. 13. 
          It has been some time since I have tried the experiments for which you were so kind as to lend me your Dynamometer: and the reconveyance by sea which was the safest being now obstructed, my only chance will be by the stage & under the care of some passenger. this to New York never happens from our quarter, to Philadelphia once or twice a year only, if I knew with whom to lodge it there for you. to Washington I could more frequently send it. I must therefore ask your instructions on this subject.
          A mr Abraham Howard Quincy, No 108. Chatham street New York informs me he has made an improvement in fireplaces such as that with one tenth of the fuel ordinarily laid on a fire, and that kept up but one hour in five, maintains summer temperature in the room, & he has requested me to ask some friend, in whom I have confidence, to call on him and recieve his demonstrations of it. I have no acquaintance there whose turn is mechanical, of whom I could ask this; but it occurs that you may possibly be there occasionally, and that while your affection to improvements in the arts might induce you to take the trouble to examine this one, my confidence in your judgment as to the reality of the improvement would settle my opinion. I would therefore ask you to give a leisure moment to this examination. I rejoice at your success in your steam boats, & have no doubt they will be the source of great wealth to yourself, & permanent blessing to your country. I hope your torpedos will equally triumph over doubting friends & presumptuous enemies. I sincerely condole with you on the death of our much to be lamented friend Barlow. the slender thread by which mrs Barlow’s life hung, will probably be broke by this calamity: and I consider the loss as irreparable to our country when I look for the man capable of writing it’s history. in this view I lamented his going to Europe at all. Accept the assurance of my affectionate esteem & respect
        